Case 1:19-cv-01940-TWP-DML Document 85 Filed 04/06/20 Page 1 of 5 PageID #: 603




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
 ________________________________________

 ANDREW PERRONG, on behalf of himself                  Case No. 1:19-cv-1940-TWP-DML
 and others similarly situated,

        Plaintiff,                                      CLASS ACTION

 v.

 GOLDEN RULE INSURANCE COMPANY,

        Defendant, and

 AMERICAN SELECT PARTNERS, LLC,

        Defendant/Third-Party Plaintiff,

 v.

 DATAMAX, LLC,

        Third-Party Defendant.



      PLAINTIFF ANDREW PERRONG’S REPLY IN SUPPORT OF MOTION FOR
                          PROTECTIVE ORDER

        Golden Rule still has not made a showing of why it would need full IP addresses, as

 opposed to redacted IP addresses, to do any of the discovery it claims it wants to do. Golden

 Rule primarily claims that it wants to determine whether Plaintiff visited usinsuranceonline.com,

 but it will be able to so under Plaintiff’s proposed protocol. The subpoena Golden Rule issued to

 All Web Leads, Inc. (“All Web Leads”) will reveal the IP address information associated with

 any submissions on that website with any of Plaintiff’s phone numbers. If any of those IP

 addresses match the redacted IP addresses, Plaintiff’s counsel will reveal the full IP address.

 Once Golden Rule has the full IP address under Plaintiff’s proposed protocol, Golden Rule can
Case 1:19-cv-01940-TWP-DML Document 85 Filed 04/06/20 Page 2 of 5 PageID #: 604




 do whatever it wants with it.

        Consistent with its approach throughout this litigation of attacking Plaintiff while turning

 a blind eye to the conduct of its own telemarketing vendors, despite it being Golden Rule’s

 burden to prove its defense of prior express consent for the putative class members, Golden

 Rule’s subpoena only asked for information about submissions to usinsuranceonline.com with

 Plaintiff’s phone numbers. Plaintiff’s subpoena to All Web Leads went further than Golden

 Rule’s subpoena in terms of investigating the legitimacy of leads generated by All Web Leads by

 asking for, among other things, the “access, server and error logs and security and fraud alerts”

 for the website. (See Plaintiff’s Subpoena to All Web Leads, attached hereto as Exhibit 1,

 Request No. 5.) Those documents will reveal all IP addresses that visited the website, so even if

 Plaintiff visited the website but did not submit information (which he did not do), Golden Rule

 will still be able to obtain the full IP address under Plaintiff’s proposed protocol.

        Golden rule also makes a vague claim that it “has the right to investigate … how, when,

 and on what devices Plaintiff uses those addresses; whether other individuals have access to the

 IP addresses; and whether Plaintiff has used any software to modify or ‘spoof’ his IP address.”

 (See Doc. 82, p. 4.) But Golden Rule does not even try to explain why it would need a full IP

 address as opposed to a redacted one to do this discovery, because it cannot. Moreover, it should

 be noted that an IP address with the last two sections redacted will still fully identify the network

 accessing the internet. The only thing being redacted is the part of the IP address that uniquely

 identifies the particular host machine. And despite not identifying anything thus far, if there is

 truly some discovery Golden Rule needs a full IP address to do, it will be able to do that

 discovery as long as there is first evidence the IP address matches with other relevant evidence in

 the case from Golden Rule’s vendors.




                                                   2
Case 1:19-cv-01940-TWP-DML Document 85 Filed 04/06/20 Page 3 of 5 PageID #: 605




        While not ever explaining why it needs a full IP address as opposed to a redacted one

 pursuant to Plaintiff’s protocol, Golden Rule fills the rest of its motion with discussion of why it

 can’t trust Plaintiff versus why it should be trusted. Ironically, in the same breath it claims

 Plaintiff cannot be trusted, Golden Rule deliberately misrepresents Plaintiff’s proposal to the

 Court. Plaintiff’s proposal is not for Plaintiff to be the one confirming whether or not an IP

 address matches. It is for Plaintiff to provide all the IP addresses to his counsel, and for his

 counsel to be the ones that verify whether there is a match. Golden Rule makes no arguments

 that Plaintiff’s counsel are untrustworthy because there are no such arguments to be made. So

 instead, Golden Rule substituted “Plaintiff” in for “Plaintiff’s counsel” with brackets and

 proceeded to attack Plaintiff’s trustworthiness, which is not at all relevant to Plaintiff’s Motion

 for Protective Order. (See Doc. 82, pp. 3-4.) Whether his counsel safeguard the information or

 whether the information is produced directly to Golden Rule in full, it is still ultimately up to

 Plaintiff no matter what to gather and produce the information with integrity. So if Golden

 Rule’s concern is that Plaintiff will not be truthful, getting the full IP addresses does absolutely

 nothing to alleviate that concern.

        Golden Rule’s discussion of why it should be trusted actually bolsters Plaintiff’s claim of

 why it is so important to protect the full IP addresses from disclosure. Golden Rule boasts that it

 is a Fortune 500 company that would never do anything wrong because it is so big, but by tying a

 company’s trustworthiness to its size, it actually strengthens Plaintiff’s argument that the series

 of downstream vendors Golden Rule relies upon—who are much smaller entities and

 individuals, some of whom are practically judgment-proof and some of whom are actively

 refusing to participate in this lawsuit—should not be given an opportunity to manufacture

 evidence for a second time. Indeed, the reality is that the reason Golden Rule finds itself in this




                                                   3
Case 1:19-cv-01940-TWP-DML Document 85 Filed 04/06/20 Page 4 of 5 PageID #: 606




 litigation is not because it was “set up” but because it accepts the benefits of telemarketing while

 failing to monitor the conduct of its own downstream telemarketing vendors. Then, immediately

 after boasting of its trustworthiness due to its Fortune 500 status, it continues to hide from

 Plaintiff and from the Court where the information that it relies upon to assert its Counterclaim

 came from. In this regard, Golden Rule claims “Golden Rule received the relevant information

 regarding Plaintiff’s website visit from a third party, through Golden Rule’s third-party vendor,

 and the discovery into the IP addresses is a good-faith attempt by Golden Rule to confirm that

 visit.”1 (See Doc. 82, p. 5.) Plaintiff is not the one “stonewalling” discovery, as Golden Rule

 repeatedly claims. He has proposed a common sense proposal to redact a portion of his IP

 addresses to ensure the integrity of evidence in this proceeding. The party actually stonewalling

 discovery on the issues raised by Golden Rule’s Counterclaim is Golden Rule, which continues

 to refuse to disclose the source of the information in its Counterclaim or produce in discovery

 literally anything it relied upon or that it continues to rely upon to assert purportedly in good

 faith that Plaintiff visited usinsuranceonline.com.

         Finally, Golden Rule claims repeatedly that the Federal Rules don’t provide for

 Plaintiff’s proposed protocol, but Golden Rule is wrong, and also misses the point. As Plaintiff

 explained in his opening brief, Rule 26(c)(1) specifically authorizes the Court to “specif[y] terms

 … for the disclosure or discovery” or “prescrib[e] a discovery method other than the one selected

 by the party seeking discovery.” Fed. R. Civ. P. 26(c)(1)(B)-(C). Plaintiff has proposed terms for

 disclosure and an alternative discovery method and has shown good cause for doing so. The

 Court, in the exercise of its broad discretion to manage the discovery process, should grant

 1
   This statement is directly contrary to Golden Rule’s counsel’s statement cited in Plaintiff’s opening
 brief, where he stated discovery into Plaintiff’s IP addresses would be to see if Plaintiff visited
 usinsuranceonline.com at other times (since Golden Rule already knows the IP address in the
 Counterclaim is not one Plaintiff will be disclosing) and “wouldn’t confirm anything about this call [the
 single call at issue in this case].” (See Doc. 75, p. 3.)


                                                      4
Case 1:19-cv-01940-TWP-DML Document 85 Filed 04/06/20 Page 5 of 5 PageID #: 607




 Plaintiff’s Motion for a Protective Order in order to protect Plaintiff from the extreme reputational

 harm that would befall Plaintiff if his full IP addresses are used to manufacture more false

 evidence against him and to promote the integrity of evidence yet to be produced in this case.


                                               Respectfully submitted,

                                               /s/ Jonathan P. Misny
                                               Jonathan P. Misny
                                               Murray Murphy Moul + Basil LLP
                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               Telephone: 614.488.0400
                                               Facsimile: 614.488.0401
                                               misny@mmmb.com

                                               Anthony I. Paronich
                                               Paronich Law, P.C.
                                               350 Lincoln Street, Suite 2400
                                               Hingham, MA 02043
                                               Telephone: 508.221.1510
                                               anthony@paronichlaw.com

                                               Counsel for Plaintiff



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 6, 2020, I served the foregoing document on all counsel of

 record who have entered an appearance via the Court’s CM/ECF system.


                                               /s/ Jonathan P. Misny
                                               Jonathan P. Misny




                                                  5
